United States Securities And Exchange Commission Washington, DC20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 OR □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12803 Urstadt Biddle Properties Inc. (Exact Name of Registrant in its Charter) Maryland 04-2458042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 321 Railroad Avenue, Greenwich, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(203) 863-8200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of March 8, 2011 (latest date practicable), the number of shares of the Registrant's classes of Common Stock and Class A Common Stock was: 8,652,364 Common Shares, par value $.01 per share, and 20,884,807 Class A Common Shares, par value $.01 per share. 1 Index Urstadt Biddle Properties Inc. Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – January 31, 2011 (Unaudited) and October 31, 2010. Consolidated Statements of Income (Unaudited) – Three months ended January 31, 2011 and 2010. Consolidated Statements of Cash Flows (Unaudited) – Three months ended January 31, 2011 and 2010. Consolidated Statement of Stockholders' Equity (Unaudited) – Three months ended January 31, 2011. Notes to Consolidated Financial Statements. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Item 4. Controls and Procedures. Part II.Other Information Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 5. Other Information Item 6. Exhibits Signatures 2 URSTADT BIDDLE PROPERTIES INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) January 31, Oct 31, ASSETS (Unaudited) Real Estate Investments: Core properties – at cost $ $ Non-core properties – at cost Less:Accumulated depreciation ) ) Investments in and advances to unconsolidated joint ventures Mortgage note receivable Cash and cash equivalents Restricted cash Marketable securities Tenant receivables Prepaid expenses and other assets Deferred charges, net of accumulated amortization Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Revolving credit lines $ $ Mortgage notes payable and other loans Accounts payable and accrued expenses Deferred compensation – officers Other liabilities Total Liabilities Redeemable Noncontrolling Interests Redeemable Preferred Stock, par value $.01 per share; issued and outstanding 2,800,000 shares Commitments and Contingencies Stockholders’ Equity: 7.5% Series D Senior Cumulative Preferred Stock (liquidation preference of $25 per share); 2,450,000 shares issued and outstanding Excess Stock, par value $.01 per share; 10,000,000 shares authorized; none issued and outstanding - - Common Stock, par value $.01 per share; 30,000,000 shares authorized; 8,652,364 and8,461,440 shares issued and outstanding 86 84 Class A Common Stock, par value $.01 per share; 40,000,000 shares authorized; 20,884,807 and 20,819,698 shares issued and outstanding Additional paid in capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive income (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 3 URSTADT BIDDLE PROPERTIES INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended January 31, Revenues Base rents $ $ Recoveries from tenants Lease termination income - Other income Total Revenues Expenses Property operating Property taxes Depreciation and amortization General and administrative Directors' fees and expenses 85 90 Total Operating Expenses Operating Income Non-Operating Income (Expense): Interest expense ) ) Equity in net income from unconsolidated joint venture 62 - Other expense (3 ) ) Interest, dividends and other investment income 21 Net Income Noncontrolling interests: Net income attributable to noncontrolling interests ) ) Net income attributable to Urstadt Biddle Properties Inc. Preferred stock dividends ) ) Net Income Applicable to Common and Class A Common Stockholders $ $ Basic Earnings Per Share: Common $ $ Class A Common $ $ Diluted Earnings Per Share: Common $ $ Class A Common $ $ Dividends Per Share: Common $ $ Class A Common $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 4 URSTADT BIDDLE PROPERTIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended January 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Straight-line rent adjustment ) ) Provisions for tenant credit losses 64 Restricted stock compensation expense and other adjustments Deferred compensation arrangement ) ) Equity in net income of unconsolidated joint venture ) - Lease termination income ) - Changes in operating assets and liabilities: Tenant receivables ) ) Accounts payable and accrued expenses Other assets and other liabilities, net ) ) Restricted Cash (1
